


--------------------------------------------------------------------------------


EXHIBIT 10.5
Investment Agreement for Jiangxi Guixi Industrial Park
 
Chapter I General Provisions
 
   Article I Involved parties
   Party A: Administrative Committee of Jiangxi Guixi Industrial Park
(hereinafter referred to as Party A)
   Party B: Guixi Yixin Copper Co., Ltd (hereinafter referred to as Party B)
   Article II After investigation and demonstration, Party B decides to invest
in a copper re-processing project at Jiangxi Guixi Industrial Park, and mainly
copper materials and copper valves will be produced through hot rolling and hot
forging techniques. The process flow shall be：copper bars-blanking-heating-hot
forging- sandblasting and ball-blasting-machining (outsourced)- finish
machining- air tightness test-final inspection-packaging-warehousing. When
design capacity is realized, 0.3 billion sets will be produced each year, and
Party A shows consent in principle. Through friendly negotiations and according
to relevant national laws and regulations, Party A and Party B have made and
entered into the following Agreement.
Chapter II Land and Investment Requirement
   Article III Party B promises to invest over USD 10 million in this project
within 2 years after signing the Agreement, including over USD 3 million in
fixed assets. According to Party B’s investment in fixed assets, Party A agrees
to provide approximately 102mu of land for this project, and transfer of land
use right shall follow relevant national regulations.
Chapter III Delivery of Land and Payment of Transfer Rent
   Article IV Party A agrees to deliver the agreed land to Party B before Oct.
12, 2007, and that the land complies with the standard of “three supplies and
one leveling” upon delivery.
   Article V Within one year execution of this Agreement, Party B shall remit
CNY 150 (10,000) to the account appointed by Party A as land leveling fees once
and for all.
   Article VI Within 20 days after Party B have supplied complete materials and
fees for transfer of land use right have been paid, Party A should obtain and
hand over to Party B the approval on land for construction use. After the
project is completed and accepted, Party B presents the approval on land for
construction use to get the land use right certificate.
Chapter IV Project Development and Construction
   Article VII Party A may reverse his right over inspection of Party B’s
investment according to practical needs.
   Article VIII Party B’s project must comply with national industrial policies
and environmental protection requirements, and any equipments and processes
eliminated from relevant catalogues for the guidance of national industries
cannot be adopted, and products eliminated from the catalogues cannot be used.
If any adjustment is to be made by Party B to the investment project as stated
in Article II, approval from Party A must be obtained.
   Article IX According to relevant national requirements and Party B’s
investment project, the plot ratio and building coefficient as agreed by Party B
in the Agreement cannot be less than the planning and design index as shown by
relevant planning department, and land area of administration, office and living
service facilities as needed by industrial projects cannot exceed 7% of the
total land area of industrial projects.
   Article X All planning and design of Party B should comply with the overall
planning and design of Jiangxi Guixi Industrial Park, and before commencement of
construction, Party B should submit the overall plane layout design drawing and
the elevation drawing of buildings along the street, as made by qualified unit,
to Party A, and Party A should assist Party B in relevant examination and
approval procedures; a reply should be given within five working days.

 
 

--------------------------------------------------------------------------------

 

   Article X Party A shall be responsible to connect power and water supply to
main roads surrounding the project land of Party B, and should assume relevant
expenses to ensure power and water supply for construction and production use.
   Article XI Party A is responsible to create a favorable external environment
for Party B’s investment project, and should perform administrative and social
services during Party B’s construction and production process; preferential
policies for Party B’s investment in the project as agreed in this Agreement in
Jiangxi Guixi Industrial Park should refer to relevant documents of Guixi
municipal government.
   Article XII Investment progress: Party B promises that construction works
will be commenced within 30 days after execution of this Agreement, and will be
completed and put into production within 1 year; the investment will be
completed within 2 years.
Chapter V Liabilities for Breach of Contract
   Article XIII Two years after Party A officially delivered the land to Party
B, Party A should organize relevant department or the two parties may jointly
appoint an intermediate unit to carry out inspection of Party B’s investment in
fixed assets on the plot as agreed in this Agreement; if Party B fails to
complete investment in fixed assets as agreed in Article III of this Agreement,
Party A should take back use right of the land without paying anything.
   Article XIV Party B should complete the overall plane layout design within 30
days after signing the Agreement, and should commence construction works within
30 days after Party A transfers the land use right. If Party B fails to commence
construction works within the specified period of time, Party A has the right to
take back land use right of the plot.
   Article XV Party B must complete the construction works within one year, if
not, Party A may return the land transfer fees actually paid by Party B and take
back the land use right.
   Article XVI Time limit on Party B’s investment, as stipulated in this
Chapter, should be postponed accordingly if any delay is caused by force majeure
events or misconduct of relevant governmental departments.
Chapter VI Supplementary Provisions
   Article XVII Project land use contents unconcerned in this Agreement shall
refer to official State-owned Land Use Right Transfer Contract.
   Article XVIII This Contract shall be signed in quadruplicate, each copy of
the same legal validity, two copies for each party, and shall take effect with
signatures (seals) of two parties.
   Article XIX This Agreement, together with attachment, has 1 page (s).
   Article XX This Agreement is signed on Oct. 12, 2007, at Guixi City in
Jiangxi Province.
   Article XXI Unconcerned matters shall be settled through negotiations and
attached to this Agreement.


Party A: Administrative Committee of Jiangxi Guixi Industrial Park (seal)
Party B: Guixi Yixin Copper Co., Ltd (seal)



 
 

--------------------------------------------------------------------------------

 



Investment Agreement for Jiangxi Guixi Industrial Party
Chapter I General Provisions
   Article I Involved parties
   Party A: Administrative Committee of Jiangxi Guixi Industrial Park
(hereinafter referred to as Party A)
   Party B: Dong Fucan (hereinafter referred to as Party B)
   Article II After investigation and demonstration, Party B decides to invest
in a copper reprocessing project at Jiangxi Guixi Industrial Park, and mainly
copper materials and copper valves will be produced through hot rolling and hot
forging techniques. The process flow shall be：copper bars-blanking-heating-hot
forging- sandblasting and ball-blasting-machining (outsourced)- finish
machining- air tightness test-final inspection-packaging-warehousing. When
design capacity is realized, 20 thousands sets will be produced each year, and
Party A shows consent in principle. Through friendly negotiations and according
to relevant national laws and regulations, Party A and Party B have made and
entered into the following Agreement.
Chapter II Land and Investment Requirement
   Article III Party B promises to invest over CNY 50 million in this project
within 2 years after signing the Agreement, including over CNY20 million in
fixed assets. According to Party B’s investment in fixed assets, Party A agrees
to provide approximately 80mu of land for this project, and transfer of land use
right shall follow relevant national regulations.
Chapter III Delivery of Land and Payment of Transfer Rent
   Article IV Party A agrees to deliver the agreed land to Party B before
Jul.15, 2006, and that the land complies with the standard of “three supplies
and one leveling” upon delivery.
   Article V Within one year execution of this Agreement, Party B shall remit
CNY 120 (10,000) to the account appointed by Party A as land leveling fees once
and for all.
   Article VI Within 20 days after Party B have supplied complete materials and
fees for transfer of land use right have been paid, Party A should obtain and
hand over to Party B the approval on land for construction use. After the
project is completed and accepted, Party B presents the approval on land for
construction use to get the land use right certificate.
Chapter IV Project Development and Construction
   Article VII Party A may reverse his right over inspection of Party B’s
investment according to practical needs.
   Article VIII Party B’s project must comply with national industrial policies
and environmental protection requirements, and any equipments and processes
eliminated from relevant catalogues for the guidance of national industries
cannot be adopted, and products eliminated from the catalogues cannot be used.
If any adjustment is to be made by Party B to the investment project as stated
in Article II, approval from Party A must be obtained.
   Article IX According to relevant national requirements and Party B’s
investment project, the plot ratio and building coefficient as agreed by Party B
in the Agreement cannot be less than the planning and design index as shown by
relevant planning department, and land area of administration, office and living
service facilities as needed by industrial projects cannot exceed 7% of the
total land area of industrial projects.
   Article X All planning and design of Party B should comply with the overall
planning and design of Jiangxi Guixi Industrial Garden, and before commencement
of construction, Party B should submit the overall plane layout design drawing
and the elevation drawing of buildings along the street, as made by qualified
unit, to Party A, and Party A should assist Party B in relevant examination and
approval procedures; a reply should be given within five working days.

 
 

--------------------------------------------------------------------------------

 
 
   Article X Party A shall be responsible to connect power and water supply to
main roads surrounding the project land of Party B, and should assume relevant
expenses to ensure power and water supply for construction and production use.
   Article XI Party A is responsible to create a favorable external environment
for Party B’s investment project, and should perform administrative and social
services during Party B’s construction and production process; preferential
policies for Party B’s investment in the project as agreed in this Agreement in
Jiangxi Guixi Industrial Park should refer to relevant documents of Guixi
municipal government.
   Article XII Investment progress: Party B promises that construction works
will be commenced within 30 days after execution of this Agreement, and will be
completed and put into production within 1 year; the investment will be
completed within 2 years.
Chapter V Liabilities for Breach of Contract
   Article XIII Two years after Party A officially delivered the land to Party
B, Party A should organize relevant department or the two parties may jointly
appoint an intermediate unit to carry out inspection of Party B’s investment in
fixed assets on the plot as agreed in this Agreement; if Party B fails to
complete investment in fixed assets as agreed in Article III of this Agreement,
Party A should take back use right of the land without paying anything.
   Article XIV Party B should complete the overall plane layout design within 30
days after signing the Agreement, and should commence construction works within
30 days after Party A transfers the land use right. If Party B fails to commence
construction works within the specified period of time, Party A has the right to
take back land use right of the plot.
   Article XV Party B must complete the construction works within one year, if
not, Party A may return the land transfer fees actually paid by Party B and take
back the land use right.
   Article XVI Time limit on Party B’s investment, as stipulated in this
Chapter, should be postponed accordingly if any delay is caused by force majeure
events or misconduct of relevant governmental departments.
Chapter VI Supplementary Provisions
   Article XVII Project land use contents unconcerned in this Agreement shall
refer to official State-owned Land Use Right Transfer Contract.
   Article XVIII This Contract shall be signed in quadruplicate, each copy of
the same legal validity, two copies for each party, and shall take effect with
signatures (seals) of two parties.
   Article XIX This Agreement, together with attachment, has 1 page (s).
   Article XX This Agreement is signed on Mar.12, 2006, at Guixi City in Jiangxi
Province.
   Article XXI Unconcerned matters shall be settled through negotiations and
attached to this Agreement.


Party A: Administrative Committee of Jiangxi Guixi Industrial Park (seal)
Party B: Dong Fucan (seal)

